EXHIBIT 10.1

ENTERPRISE FINANCIAL SERVICES CORP
EXECUTIVE EMPLOYMENT AGREEMENT

          THIS AGREEMENT, is made by and between __________________ (the
“Executive”) and ENTERPRISE FINANCIAL SERVICES CORP, a Delaware corporation (the
“Company”), effective as of __________, 2006 (the “Effective Date”).

          WITNESSETH:

          WHEREAS, Executive desires to be employed or to continue to be
employed by the Company, and the Company desires to employ or continue to employ
Executive, on the terms, covenants and conditions hereinafter set forth in this
Agreement.

          NOW, THEREFORE, for the reasons set forth above, and in consideration
of the mutual promises and agreements herein set forth, the Company and
Executive agree as follows:

          1.        Employment.  Subject to the terms and conditions set forth
in this Agreement, the Company hereby employs Executive for the Contract Term as
hereafter defined.  During the Contract Term, Executive shall serve in an
executive capacity and shall have such duties and responsibilities as the Board
of Directors (the “Board”) may from time to time specify. Executive shall comply
with all policies and procedures of the Company generally applicable to
executive employees of the Company.  Executive hereby accepts such employment
and agrees to serve the Company in such capacities for the term of this
Agreement.

          2.        Term of Employment.  Except as otherwise provided herein,
the term of this Agreement shall be for a term commencing on the Effective Date
and extend for 36 months.    

          3.        Devotion to Duties.  Executive agrees to continue to
represent The Company to employees and clients in high regards in order to
ensure the Companies long-term success. Executive agrees that during the
Employment Term he will devote his skill, knowledge, commercial efforts and
working time to the conscientious and faithful performance of his duties and
responsibilities to the Company. Executive will use his best good faith efforts
to promote the success of the Company’s business and will cooperate fully with
the Board in the advancement of the best interests of the Company. 

          4.        Compensation of Executive Base Salary.  During the
Employment Term, the Company shall pay to Executive as compensation for the
services to be performed by the Executive a base salary (the “Base Salary”) of
______________ for the first year from the Effective Date, _____________________
for the second year from the Effective Date, ______________ for the third year
from the Effective Date. This contract after the third anniversary will be
renewable for two years at ___________ per year, if agreed, in writing, by both
parties. The parties will undertake renewal discussions at least 90 days prior
to end of the Term of Employment. The Base Salary shall be payable in
installments in accordance with the Company’s normal payroll practice and shall
be subject to such withholding as may be required by law.  The Base Salary may
be adjusted from time to time in the sole discretion of the Board, but shall not
be reduced without the consent of Executive.




 

          4.1       Targeted Bonus.  There will be no bonus eligible during the
Employment Term.

 

 

 

          4.2       Benefits.  Executive shall be entitled to participate,
during the Employment Term, in all regular employee benefit and deferred
compensation plans established by the Company including, without limitation, any
savings and profit sharing plan, incentive stock plan, dental and medical plans,
life insurance and disability insurance, such participation to be as provided in
said employee benefit plans in accordance with the terms and conditions thereof
as in effect from time to time and subject to any applicable waiting period. 
Executive shall also be entitled to paid vacation during each year of the
Employment Term in accordance with the Company’s vacation policy, provided that
any vacation not used in any year shall be forfeited and not carried over to any
subsequent year.

 

 

 

          4.3       Reimbursement of Expenses.  The Company will provide for the
payment or reimbursement of all reasonable and necessary expenses incurred by
the Executive in connection with the performance of his duties under this
Agreement in accordance with the Company’s expense reimbursement policy, as such
may change from time to time.

 

 

 

5.      Termination of Employment.

 

 

 

          5.1       Termination for Cause.  “Termination for Cause”, as
hereinafter defined, may be effected by the Company at any time during the term
of this Agreement by written notification to Executive, specifying in detail the
basis for the Termination for Cause. Upon Termination for Cause, Executive shall
immediately be paid all accrued salary, bonus compensation to the extent earned
for the calendar year immediately preceding termination, vested deferred
compensation, if any, (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the terms of the applicable plan), any
benefits under any plans of the Company in which the Executive is a participant
to the full extent of the Executive’s rights under such plans, accrued vacation
pay for the year in which termination occurs, and any appropriate business
expenses incurred by Executive reimbursable by the Company in connection with
his duties hereunder, all to the date of termination, but Executive shall not be
paid any other compensation or reimbursement of any kind, including without
limitation, severance compensation.  “Termination for Cause” shall mean
termination by the Company of Executive’s employment by the Company by reason of
(a) an order of any federal or state regulatory authority having jurisdiction
over the Company, (b) the willful failure of Executive substantially to perform
his duties hereunder (other than any such failure due to Executive’s physical or
mental illness); (c) a willful breach by Executive of any material provision of
this Agreement or of any other written agreement with the Company or any of its
Affiliates; (d) Executive’s commission of a crime that constitutes a felony or
other crime of moral turpitude or criminal fraud; (e) chemical or alcohol
dependency which materially and adversely affects Executive’s performance of his
duties under this Agreement; (f) any act of disloyalty or breach of
responsibilities to the Company by the Executive which is intended by the
Executive to cause material harm to the Company; (g) misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; or (h)
Executive’s material violation of any Company policy applicable to Executive.

2




 

          5.2       Termination Other Than for Cause.  Notwithstanding any other
provisions of this Agreement, the Company may effect a “Termination Other Than
For Cause”, as hereinafter defined, at any time upon giving written notice to
Executive of such termination.  Upon any Termination Other Than for Cause,
subject to Executive’s compliance with the terms and conditions contained in
this Agreement, Executive shall within 30 days after such termination be paid
all accrued salary, bonus compensation to the extent earned for the calendar
year immediately preceding termination, vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), accrued vacation pay for the year in which
termination occurs, any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive’s rights under such
plans, and any appropriate business expenses incurred by Executive in connection
with his duties hereunder, all to the date of termination.  “Termination Other
Than for Cause” shall mean any termination by the Company of Executive’s
employment with the Company other than a termination pursuant to subsection 5.1,
5.3, 5.4, 5.5 or 5.6. If there is a “Termination Other Than For Cause”,
Executive receives (1) year of severance as defined in 6.1 and other
restrictions shall remain including the non-compete and non-solicitation in
sections 9.1 and 9.2.

 

 

 

          5.3       Termination by Reason of Disability.  If, during the term of
this Agreement, the Executive, in the reasonable judgment of the Board of
Directors, (i) has failed to perform his duties under this Agreement on account
of illness or physical or mental incapacity, and (ii) such illness or incapacity
continues for a period of more than 90 consecutive days, or 90 days during any
180 day period, the Company shall have the right to terminate Executive’s
employment hereunder by written notification to Executive and payment to
Executive of all accrued salary, bonus compensation to the extent earned for the
calendar year immediately preceding termination, vested deferred compensation,
if any, (other than pension plan or profit sharing plan benefits which will be
paid in accordance with the applicable plans), accrued vacation pay for the year
in which termination occurs, any benefits under any plans of the Company in
which Executive is a participant to the full extent of Executive’s rights under
such plans, and any appropriate business expenses incurred by Executive in
connection with his duties hereunder, all to the date of termination, but
Executive shall not be paid any other compensation or reimbursement of any kind,
including without limitation, severance compensation.

 

 

 

          5.4       Death.  In the event of Executive’s death during the term of
this Agreement, Executive’s employment shall be deemed to have terminated as of
the last day of the month during which his death occurs and the Company shall
pay to his estate or such beneficiaries as Executive may from time to time
designate all accrued salary, bonus compensation to the extent earned for the
calendar year immediately preceding termination, vested deferred compensation
(other than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of the
Company in which Executive is a participant to the full extent of Executive’s
rights under such plans, accrued vacation pay for the year in which termination
occurs, and any appropriate business expenses incurred by Executive in
connection with his duties hereunder, all to the date of termination, but
Executive’s estate shall not be paid any other compensation or reimbursement of
any kind, including without limitation, severance compensation.

3




 

          5.5       Voluntary Termination.  In the event of a “Voluntary
Termination,” as hereinafter defined, provided that the Executive provides the
Company with at least 90 days notice of such termination (which notice and any
requirement for service may be waived or shortened by the Company), the Company
shall within 30 days after such termination pay all accrued salary, bonus
compensation to the extent earned, vested deferred compensation, if any, (other
than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plans), any benefits under any plans of the
Company in which Executive is a participant to the full extent of Executive’s
rights under such plans, accrued vacation pay for the year in which termination
occurs, and any appropriate business expenses incurred by Executive in
connection with his duties hereunder, all to the date of termination, but no
other compensation or reimbursement of any kind, including without limitation,
severance compensation. “Voluntary Termination” shall mean termination by
Executive of Executive’s employment other than (i) termination by reason of
Executive’s disability as described in subsection 5.3, (ii) termination by
reason of Executive’s death as described in subsection 5.4, (iii) Termination
Upon a Change in Control as described in subsection 5.6, (iv) Termination For
Cause as described in subsection 5.1, and (v) Termination Other Than for Cause
as described in subsection 5.2.

 

 

 

          5.6       Termination Upon a Change in Control.  In the event of a
“Termination Upon a Change in Control,” as hereinafter defined, Executive shall
immediately be paid all accrued salary, bonus compensation to the extent earned,
vested deferred compensation, if any, (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plans), any
benefits under any plans of the Company in which Executive is a participant to
the full extent of Executive’s rights under such plans, vacation pay for the
year in which termination occurs, and any appropriate business expenses incurred
by Executive in connection with his duties hereunder, all to the date of
termination. “Termination Upon a Change in Control” shall mean a termination by
the Company (other than a Termination for Cause) or by Executive, in either case
within one year following a “Change in Control” as hereinafter defined. “Change
in Control” shall mean the date on which any of the following has occurred:


 

 

           (a)          any individual, entity or group (a “Person”), other than
one or more of the Company’s directors on the Effective Date of this Agreement
or any Person that any such director controls, becomes the beneficial owner of
50% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors of the Company (the “Company Outstanding Voting Securities”);

 

 

 

 

 

           (b)          any Person becomes the beneficial owner of 50% or more
of the combined voting power of the then outstanding voting securities of
Enterprise Bank & Trust entitled to vote generally in the election of directors
of Enterprise Bank & Trust (“Bank Outstanding Voting Securities”);

 

 

 

 

 

           (c)          consummation of a reorganization, merger or
consolidation (a “Business Combination”) of the Company, unless, in each case,
following such Business Combination (i) all or substantially all of the Persons
who were the beneficial owners, respectively, of the Company Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or

4




 

 

indirectly, more than a majority of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the company resulting from such Business Combination, (ii) no
Person (excluding any company resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the company resulting from such Business
Combination except to the extent such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the Board of
Directors of the company resulting from the Business Combination are Continuing
Directors (as hereinafter defined) at the time of the execution of the
definitive agreement, or the action of the Board, providing for such Business
Combination;

 

 

 

 

 

           (d)          consummation of the sale, other than in the ordinary
course of business, of more than 50% of the combined assets of the Company and
its subsidiaries in a transaction or series of related transactions during the
course of any twelve-month period; or

 

 

 

 

 

           (e)          the date on which Continuing Directors (as hereinafter
defined) cease for any reason to constitute at least a majority of the Board of
Directors of the Company.

 

 

 

 

As used in this Section 5.6, the definitions of the terms “beneficial owner” and
“group” shall have the meanings ascribed to those terms in Rule 13(d)(3) under
the Securities Exchange Act of 1934. As used in this Section 5.6, the term
“Continuing Directors” shall mean, as of any date of determination, (i) any
member of the Board of Directors on the Effective Date of this Agreement, (ii)
any person who has been a member of the Board of Directors for the two years
immediately preceding such date of determination, or (iii) any person who was
nominated for election or elected to the Board of Directors with the affirmative
vote of the greater of (A) a majority of the Continuing Directors who were
members of the Board of Directors at the time of such nomination or election or
(B) at least four Continuing Directors but excluding, for purposes of this
clause (iii), any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies by
or on behalf of a Person other than the Board of Directors of the Company. 
“Control” means the direct or indirect ownership of voting securities
constituting more than fifty percent (50%) of the issued voting securities of a
corporation.

 

 

 

 

          5.7       Resignation Upon Termination.  Effective upon any
termination under this Section 5 or otherwise, Executive shall automatically and
without taking any further actions be deemed to have resigned from all positions
then held by him with the Company and all of its Subsidiaries and Affiliates.

 

 

 

5




          6.        Severance Compensation

 

          6.1     Termination Upon Change in Control or Termination Other Than
For Cause.  In the event Executive’s employment is terminated in a Termination
Upon a Change in Control or Termination Other Than For Cause, Executive shall be
paid the following as severance compensation:

 

 

 

 

 

          (a)          Following such termination of employment, an amount of
one (1) year equal to the Base Salary at the rate payable at the time of such
termination plus (i) any accrued and unpaid benefits due Executive under
paragraph 4.3 of this Agreement. Notwithstanding any provision in this paragraph
(a) to the contrary, Executive may, in Executive’s sole discretion, by delivery
of a notice to the Company within 30 days following a Termination Upon a Change
in Control and Termination Other Than For Cause, The executive would receive
from the Company a lump sum severance payment.  The Company shall also pay for
the costs of COBRA coverage for one year.

 

 

 

 

 

          (b)          In the event that Executive is not otherwise entitled to
fully exercise all awards granted to him under any stock option or other
compensation plan maintained by the Company and any such plan does not otherwise
provide for acceleration of exercise ability upon the occurrence of the Change
in Control described herein, such awards shall become immediately exercisable
upon a Change in Control.

 

 

 

 

 

          (c)          All restricted stock granted to Executive will vest and
become transferable.

 

 

 

 

          6.2     Termination Upon Any Other Event.  In the event of a Voluntary
Termination, Termination For Cause, termination by reason of Executive’s
disability pursuant to subsection 5.3 or termination by reason of Executive’s
death pursuant to subsection 5.4, Executive or his estate shall not be paid any
severance compensation.

          7.       Confidentiality.  Executive agrees to hold in strict
confidence all non-public information concerning any matters affecting or
relating to the business of the Company, its Subsidiaries and Affiliates,
including without limiting the generality of the foregoing non-public
information concerning their manner of operation, business or other plans, data
bases, marketing programs, protocols, processes, computer programs, client
lists, marketing information and analyses, operating policies or manuals or
other data.  Executive agrees that he will not, directly or indirectly, use any
such information for the benefit of others than the Company or disclose or
communicate any of such information in any manner whatsoever other than to the
directors, officers, employees, agents and representatives of the Company who
need to know such information, who shall be informed by Executive of the
confidential nature of such information and directed by Executive to treat such
information confidentially.  Upon the Company’s request, Executive shall return
all information furnished to him related to the business of the Company without
retaining any copies in electronic or other form.  The above limitations on use
and disclosure shall not apply to information which Executive can demonstrate: 
(a) was known to Executive before receipt thereof from the Company; (b) is
learned by Executive from a third party entitled to disclose it; or (c) becomes
known publicly other than through Executive; (c) is disclosed by Executive upon
authority of the Board or any committee of the Board; (d) is

6




disclosed pursuant to any legal requirement or (e) is disclosed pursuant to any
agreement to which the Company or any of its Subsidiaries or Affiliates is a
party.  The parties hereto stipulate that all such information is material and
confidential and gravely affects the effective and successful conduct of the
business of the Company and the Company’s goodwill, and that any breach of the
terms of this Section 7 shall be a material breach of this Agreement.  The terms
of this Section 7 shall survive and remain in effect following any termination
of this Agreement.

          8.        Use of Proprietary Information.  Executive recognizes that
the Company possesses a proprietary interest in all of the information described
in Section 7 and has the exclusive right and privilege to use, protect by
copyright, patent or trademark, manufacture or otherwise exploit the processes,
ideas and concepts described therein to the exclusion of Executive, except as
otherwise agreed between the Company and Executive in writing. Executive
expressly agrees that any products, inventions, discoveries or improvements made
by Executive, his agents or affiliates, during the term of this Agreement, based
on or arising out of the information described in Section 7 shall be the
property of and inure to the exclusive benefit of the Company. Executive further
agrees that any and all products, inventions, discoveries or improvements
developed by Executive (whether or not able to be protected by copyright, patent
or trademark) in the scope of his employment, or involving the use of the
Company’s time, materials or other resources, shall be promptly disclosed to the
Company and shall become the exclusive property of the Company.

          9.        Non-Competition Agreement.

 

           9.1      Non-Competition.  Executive agrees that, during the
Employment Term and for a period of one year following any termination of such
employment, Executive shall not, without the prior written consent of the
Company, directly or indirectly, own, manage, operate, control, be connected
with as an officer, employee, partner, consultant or otherwise, or otherwise
engage or participate in (except as an employee of the Company, or Affiliate of
it) any corporation or other business entity engaged in the operation, ownership
or management of a bank, trust company or financial services business in
Missouri or Kansas.  Notwithstanding the foregoing, the ownership by Executive
of less than (i) 5% of any class of the outstanding capital stock of any
corporation conducting such a competitive business which is regularly traded on
a national securities exchange or in the over-the-counter market and (ii) less
than one-half of one percent of any other capital stock of any corporation
conducting such a competitive business, shall not be in a violation of the
foregoing covenant. Furthermore, in the event of a Voluntary Termination under
subsection 5.5, the aforementioned one (1) year shall instead be six (6) months.

 

 

 

          9.2      Non-Solicitation.  During the Employment Term and for a
period of one year following any termination of such employment, Executive shall
not, except on behalf of or with the prior written consent of the Company,
directly or indirectly, entice or induce, or attempt to entice or induce, any
employee of the Company to leave such employ, or employ any such person in any
business similar to or in competition with that of the Company.  Executive
hereby acknowledges and agrees that the provisions set forth in this subsection
9.2 constitute a reasonable restriction on his ability to compete with the
Company.

7




 

          9.3       Saving Provision.  The parties hereto agree that, in the
event a court of competent jurisdiction shall determine that the geographical or
durational elements of this covenant are unenforceable, such determination shall
not render the entire covenant unenforceable. Rather, the excessive aspects of
the covenant shall be reduced to the threshold which is enforceable, and the
remaining aspects shall not be affected thereby.

 

 

 

          9.4       Equitable Relief.  Executive acknowledges that the extent of
damages to the Company from a breach of Sections 7, 8 and 9 of this Agreement
would not be readily quantifiable or ascertainable, that monetary damages would
be inadequate to make the Company whole in case of such a breach, and that there
is not and would not be an adequate remedy at law for such a breach.  Therefore,
Executive specifically agrees that the Company is entitled to injunctive or
other equitable relief (without any requirement to post any bond or other
security) from a breach of Sections 7, 8 and 9 of this Agreement, and hereby
waives and covenants not to assert against a prayer for such relief that there
exists an adequate remedy at law, in monetary damages or otherwise.

 

 

 

          9.5       Change of Control or Termination Other Than For Cause.  If
after any Change of Control or Termination Other Than For Cause, Executive’s
employment is terminated under circumstances such that Executive does not
receive severance compensation pursuant to Section 6.1, Executive shall not be
subject to the restrictions of this Section 9.1 unless the Company continues to
pay either as a lump sum or without interruption Executive’s Base Salary at the
rate in effect immediately prior to such termination and then only so long as
such payments are continued without interruption for a period of up to one year
after termination.

          10.       Assignment.   This Agreement shall not be assignable by
Executive and shall not be assignable by the Company except by operation of law
or to a successor entity acquiring all or substantially all the Company’s
business or assets.  No such assignment shall affect any determination of
whether such assignment involves a Change of Control for purposes of this
Agreement.  In the event of any assignment permitted hereby, the duties and
responsibilities of Executive performed for the assignee shall not, without the
written consent of Executive, be materially increased, altered or diminished in
a manner inconsistent with Executive’s duties and responsibilities hereunder for
the Company.

          11.       Entire Agreement.  This Agreement and any agreements entered
into after the date hereof under any of the Company’s benefit plans or
compensation programs as described in Section 4 contain the complete agreement
concerning the employment arrangement between the parties, including without
limitation severance or termination pay, and shall, as of the Effective Date,
supersede all other agreements or arrangements between the parties with regard
to the subject matter hereof.

          12.       Binding Agreement.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. The obligations of the Company under
this Agreement shall not be terminated by reason of any liquidation,
dissolution, bankruptcy, cessation of business or similar event relating to the
Company.  This Agreement shall not be terminated by reason of any merger,
consolidation or reorganization of the Company, but shall be binding upon and
inure to the benefit of the surviving or resulting entity.

8




          13.       Modification.  No waiver or modification of this Agreement
or of any covenant, condition, or limitation herein contained shall be valid
unless authorized by the Board and reduced to in writing and duly executed by
the party to be charged therewith and no evidence of any waiver or modification
shall be offered or received in evidence of any proceeding, arbitration, or
litigation between the parties hereto arising out of or affecting this
Agreement, or the rights or obligations of the parties thereunder, unless such
waiver or modification is in writing, duly executed as aforesaid.

          14.       Severability.  All agreements and covenants contained herein
are severable, and in the event any of them shall be held to be invalid or
unenforceable by any court of competent jurisdiction, this Agreement shall be
interpreted as if such invalid agreements or covenants were not contained
herein.

          15.       Manner of Giving Notice.  All notices, requests and demands
to or upon the respective parties hereto shall be sent by hand, certified mail,
overnight air courier service, in each case with all applicable charges paid or
otherwise provided for, addressed as follows, or to such other address as may
hereafter be designated in writing by the respective parties hereto:

 

To Company:

To Executive: at his current

 

Enterprise Financial Services Corp

residential address on file with

 

150 North Meramec

the Company.

 

Clayton, Missouri 63105

 

 

Attention:       President

 

 

                       and Corporate Secretary

 

          Such notices, requests and demands shall be deemed to have been given
or made on the date of delivery if delivered by hand or by telecopy and on the
next following date if sent by mail or by air courier service.

          16.       Remedies.  In the event of a breach of this Agreement, the
non-breaching party shall be entitled to such legal and equitable relief as may
be provided by law, and shall further be entitled to recover all costs and
expenses, including reasonable attorneys’ fees, incurred in enforcing the
non-breaching party’s rights hereunder.

          17.       Headings.  The headings have been inserted for convenience
only and shall not be deemed to limit or otherwise affect any of the provisions
of this Agreement.

          18.       Choice of Law.  It is the intention of the parties hereto
that this Agreement and the performance hereunder be construed in accordance
with, under and pursuant to the laws of the State of Missouri without regard to
the jurisdiction in which any action or special proceeding may be instituted.

          19.       Taxes.  The company may withhold from any payments made
under this Agreement all applicable taxes, including but not limited to income,
employment and social insurance taxes, as shall be required by law.

          20.       Voluntary Agreement; No Conflicts.  Executive hereby
represents and warrants to the Company that he is legally free to accept and
perform his employment with the Company, that he has no obligation to any other
person or entity that would affect or conflict with any of Executive’s
obligations pursuant to such employment, and that the complete performance of
the

9




obligations pursuant to Executive’s employment will not violate any order or
decree of any governmental or judicial body or contract by which Executive is
bound.  The Company will not request or require, and Executive agrees not to
use, in the course of Executive’s employment with the Company, any information
obtained in Executive’s employment with any previous employer to the extent that
such use would violate any contract by which Executive is bound or any decision,
law, regulation, order or decree of any governmental or judicial body.

          21.       Certain Definitions.  As used herein, the following
definitions shall apply:

          “Affiliate” with respect to any person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of the first Person, a Person of which the first
Person is a Subsidiary, or another Subsidiary of a Person of which the first
Person is also a Subsidiary.

          “Control” With respect to any Person, means the possession, directly
or indirectly, severally or jointly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.

          “Person” Any natural person, firm, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity.

          “Subsidiary” With respect to any Person, each corporation or other
Person in which the first Person owns or Controls, directly or indirectly,
capital stock or other ownership interests representing 50% or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first stated above.

 

ENTERPRISE FINANCIAL SERVICES CORP

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

_______________________________________________________________________

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 _________________________________________________________________________________

10




ENTERPRISE FINANCIAL SERVICES CORP
EXECUTIVE EMPLOYMENT AGREEMENT

          THIS AGREEMENT, is made by and between __________________ (the
“Executive”) and ENTERPRISE FINANCIAL SERVICES CORP, a Delaware Corporation (the
“Company”), effective as of __________, 2006 (the “Effective Date”).

          WITNESSETH:

          WHEREAS, Executive desires to be employed or to continue to be
employed by the Company, and the Company desires to employ or continue to employ
Executive, on the terms, covenants and conditions hereafter set forth in this
Agreement.

          NOW, THEREFORE, for the reasons set forth above, and in consideration
of the mutual promises and agreements herein set forth, the Company and
Executive agree as follows:

          22.       Employment.  Subject to the terms and conditions set forth
in this Agreement, the Company hereby employs Executive for the Contract Term as
hereafter defined.  During the Contract Term, Executive shall serve in an
executive capacity and shall have such duties and responsibilities as the Board
of Directors (the “Board”) may from time to time specify, including taking
positions with subsidiaries of the Company.  Executive shall comply with all
polices and procedures of the Company generally applicable to executive
employees of the Company. Executive hereby accepts such employment and agrees to
serve the Company in such capacities for the term of this Agreement.

          23.       Term of Employment.  Except as otherwise provided herein,
the term of this Agreement shall be for a term commencing on the Effective Date
and extending for two years. This Agreement can be renewed for one year subject
to the written approval to renew of both parties provided at least ninety days
prior to the expiration of the Term.

          24.       Devotion to Duties.  Executive agrees that during the
Employment Term he will devote all of his skill, knowledge, commercial efforts
and working time to the conscientious and faithful performance of his duties and
responsibilities to the Company (except for (i) permitted vacation time and
absence for sickness or similar disability and (ii) to the extent that it does
not interfere with the performance of Executive’s duties hereunder:  (A) such
reasonable time as may be devoted to the fulfillment of Executive’s civic and
charitable activities and (B) such reasonable time as may be necessary from time
to time for personal financial matters). Executive will use his best good faith
efforts to promote the success of the Company’s business and will cooperate
fully with the Board in the advancement of the best interests of the Company. If
requested by the Board, Executive will agree to serve as a director or officer
of any of the Company’s Subsidiaries without additional compensation.

11




 

25.     Compensation of Executive.

 

 

 

          25.1     Base Salary.  During the Employment Term, the Company shall
pay to Executive as compensation for the services to be performed by the
Executive a base salary of ________________ per year (the “Base Salary”).  The
Base Salary shall be payable in installments in accordance with the Company’s
normal payroll practice and shall be subject to such withholding as may be
required by law.  The Base Salary may be adjusted from time to time in the sole
discretion of the Board, but shall not be reduced without the consent of
Executive.

 

 

 

          25.2     Targeted Bonus. In addition to the compensation set forth
elsewhere in this Section 4, for each calendar year during the Employment Term
and any extensions thereof, the Executive shall qualify for a targeted
annualized bonus (“Targeted Bonus”) based upon meeting established targeted
goals.  No later than the Company’s January Board meeting, the Company and
Executive shall agree upon certain targeted financial and operating goals
(“Targets”) for that calendar year.  The established Targets shall be consistent
with the financial plan for the Company as adopted by the Company’s Board.
Within 75 days after the end of each calendar year, the Company’s Chief
Executive Officer in collaboration with the Board (or a committee of the Board
to which the Board has delegated such authority) shall make a good faith
determination as to the extent to which the Targets have been met for the
preceding calendar year.  If the Targets have been met, then Executive shall
receive a Targeted Bonus for such preceding year.  In the event that the
established Targets are exceeded, then Executive shall be entitled to receive
additional bonus amounts above the Targeted Bonus as the Company’s Chief
Executive Officer in collaboration with the Board (or such committee) may
determine in their discretion. If the Company’s Chief Executive Officer in
collaboration with the Board (or such committee of the Board) determines that
the Targets have not been fully met, but minimum thresholds as may be
established by the Company’s Chief Executive Officer in collaboration with the
Board (or such committee) have been met, the Company’s Chief Executive Officer
in collaboration with the Board (or such committee) shall make a good faith
determination as to the extent that the Targets have been met and determine the
amount of such Targeted Bonus to be awarded to the Executive based
proportionately upon the extent to which the Targets are determined to have been
met.  Executive shall also be eligible to receive such other bonuses or
incentive payments as may be approved by the Board of Directors.

 

 

 

           25.3     Benefits. Executive shall be entitled to participate, during
the Employment Term, in all regular employee benefit and deferred compensation
plans established by the Company including, without limitation, any savings and
profit sharing plan, incentive stock plan, dental and medical plans, life
insurance and disability insurance, such participation to be as provided in said
employee benefit plans in accordance with the terms and conditions thereof as in
effect from time to time and subject to any applicable waiting period. 
Executive shall also be entitled to paid vacation during each year of the
Employment Term in accordance with the Company’s vacation policy, provided that
any vacation not used in any year shall be forfeited and not carried over to any
subsequent year.

 

 

 

           25.4     Reimbursement of Expenses.  The Company will provide for the
payment or reimbursement of all reasonable and necessary expenses incurred by
the Executive in connection with the performance of his duties under this
Agreement in accordance with the Company’s expense reimbursement policy, as such
may change from time to time.

12




 

26.     Termination of Employment.

 

 

 

          26.1     Termination for Cause.  “Termination for Cause”, as
hereinafter defined, may be effected by the Company at any time during the term
of this Agreement by written notification to Executive, specifying in detail the
basis for the Termination for Cause. Upon Termination for Cause, Executive shall
immediately be paid all accrued salary, bonus compensation to the extent earned
for the calendar year immediately preceding termination, vested deferred
compensation, if any, (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the terms of the applicable plan), any
benefits under any plans of the Company in which the Executive is a participant
to the full extent of the Executive’s rights under such plans, accrued vacation
pay for the year in which termination occurs, and any appropriate business
expenses incurred by Executive reimbursable by the Company in connection with
his duties hereunder, all to the date of termination, but Executive shall not be
paid any other compensation or reimbursement of any kind, including without
limitation, severance compensation.  “Termination for Cause” shall mean
termination by the Company of Executive’s employment by the Company by reason of
(a) an order of any federal or state regulatory authority having jurisdiction
over the Company, (b) the willful failure of Executive substantially to perform
his duties hereunder (other than any such failure due to Executive’s physical or
mental illness); (c) a willful breach by Executive of any material provision of
this Agreement or of any other written agreement with the Company or any of its
Affiliates; (d) Executive’s commission of a crime that constitutes a felony or
other crime of moral turpitude or criminal fraud; (e) chemical or alcohol
dependency which materially and adversely affects Executive’s performance of his
duties under this Agreement; (f) any act of disloyalty or breach of
responsibilities to the Company by the Executive which is intended by the
Executive to cause material harm to the Company; (g) misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; or (h)
Executive’s material violation of any Company policy applicable to Executive.

 

 

 

          26.2     Termination Other Than for Cause. Notwithstanding any other
provisions of this Agreement, the Company may effect a “Termination Other Than
For Cause”, as hereinafter defined, at any time upon giving written notice to
Executive of such termination.  Upon any Termination Other Than for Cause,
subject to Executive’s compliance with the terms and conditions contained in
this Agreement, Executive shall within 30 days after such termination be paid
all accrued salary, bonus compensation to the extent earned for the calendar
year immediately preceding termination, vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), accrued vacation pay for the year in which
termination occurs, any benefits under any plans of the Company in which
Executive is a participant to the full extent of Executive’s rights under such
plans, and any appropriate business expenses incurred by Executive in connection
with his duties hereunder, all to the date of termination.  “Termination Other
Than for Cause” shall mean any termination by the Company of Executive’s
employment with the Company other than a termination pursuant to subsection 5.1,
5.3, 5.4, 5.5 or 5.6. If there is a “Termination Other Than For Cause”,
Executive receives six (6) months of severance as defined in 6.1 and other
restrictions shall remain including the non-compete and non-solicitation in
sections 9.1 and 9.2.

13




 

          26.3     Termination by Reason of Disability.  If, during the term of
this Agreement, the Executive, in the reasonable judgment of the Board of
Directors, (i) has failed to perform his duties under this Agreement on account
of illness or physical or mental incapacity, and (ii) such illness or incapacity
continues for a period of more than 90 consecutive days, or 90 days during any
180 day period, the Company shall have the right to terminate Executive’s
employment hereunder by written notification to Executive and payment to
Executive of all accrued salary, bonus compensation to the extent earned for the
calendar year immediately preceding termination, vested deferred compensation,
if any, (other than pension plan or profit sharing plan benefits which will be
paid in accordance with the applicable plans), accrued vacation pay for the year
in which termination occurs, any benefits under any plans of the Company in
which Executive is a participant to the full extent of Executive’s rights under
such plans, and any appropriate business expenses incurred by Executive in
connection with his duties hereunder, all to the date of termination, but
Executive shall not be paid any other compensation or reimbursement of any kind,
including without limitation, severance compensation.

 

 

 

 

 

          26.4     Death.  In the event of Executive’s death during the term of
this Agreement, Executive’s employment shall be deemed to have terminated as of
the last day of the month during which his death occurs and the Company shall
pay to his estate or such beneficiaries as Executive may from time to time
designate all accrued salary, bonus compensation to the extent earned for the
calendar year immediately preceding termination, vested deferred compensation
(other than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of the
Company in which Executive is a participant to the full extent of Executive’s
rights under such plans, accrued vacation pay for the year in which termination
occurs, and any appropriate business expenses incurred by Executive in
connection with his duties hereunder, all to the date of termination, but
Executive’s estate shall not be paid any other compensation or reimbursement of
any kind, including without limitation, severance compensation.

 

 

 

          26.5     Voluntary Termination.  In the event of a “Voluntary
Termination,” as hereinafter defined, provided that the Executive provides the
Company with at least 90 days notice of such termination (which notice and any
requirement for service may be waived or shortened by the Company), the Company
shall within 30 days after such termination pay all accrued salary, bonus
compensation to the extent earned, vested deferred compensation, if any, (other
than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plans), any benefits under any plans of the
Company in which Executive is a participant to the full extent of Executive’s
rights under such plans, accrued vacation pay for the year in which termination
occurs, and any appropriate business expenses incurred by Executive in
connection with his duties hereunder, all to the date of termination, but no
other compensation or reimbursement of any kind, including without limitation,
severance compensation. “Voluntary Termination” shall mean termination by
Executive of Executive’s employment other than (i) termination by reason of
Executive’s disability as described in subsection 5.3, (ii) termination by
reason of Executive’s death as described in subsection 5.4, and (iii)
Termination Upon a Change in Control as described in subsection 5.6, (iv)
Termination For Cause as described in subsection 5.1, and (v) Termination Other
Than for Cause as described in subsection 5.2.

14




 

          26.6     Termination Upon a Change in Control.  In the event of a
“Termination Upon a Change in Control,” as hereinafter defined, Executive shall
immediately be paid all accrued salary, bonus compensation to the extent earned,
vested deferred compensation, if any, (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plans), any
benefits under any plans of the Company in which Executive is a participant to
the full extent of Executive’s rights under such plans, vacation pay for the
year in which termination occurs, and any appropriate business expenses incurred
by Executive in connection with his duties hereunder, all to the date of
termination, and all severance compensation provided in subsection 6.1.
“Termination Upon a Change in Control” shall mean a termination by the Company
(other than a Termination for Cause) or by Executive, in either case within one
year following a “Change in Control” as hereinafter defined.  “Change in
Control” shall mean the date on which any of the following has occurred:

 

 

 

 

 

          (a)          any individual, entity or group (a “Person”), other than
one or more of the Company’s directors on the Effective Date of this Agreement
or any Person that any such director controls, becomes the beneficial owner of
50% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors of the Company (the “Company Outstanding Voting Securities”);

 

 

 

 

 

          (b)          any Person becomes the beneficial owner of 50% or more of
the combined voting power of the then outstanding voting securities of
Enterprise Bank & Trust entitled to vote generally in the election of directors
of Enterprise Bank & Trust (“Bank Outstanding Voting Securities”);

 

 

 

 

 

          (c)          consummation of a reorganization, merger or consolidation
(a “Business Combination”) of the Company, unless, in each case, following such
Business Combination (i) all or substantially all of the Persons who were the
beneficial owners, respectively, of the Company Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than a majority of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the company resulting from such Business Combination, (ii) no
Person (excluding any company resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the company resulting from such Business
Combination except to the extent such ownership existed prior to the Business
Combination, and (iii) at least a majority of the members of the Board of
Directors of the company resulting from the Business Combination are Continuing
Directors (as hereinafter defined) at the time of the execution of the
definitive agreement, or the action of the Board, providing for such Business
Combination;

15




 

 

          (d)          consummation of the sale, other than in the ordinary
course of business, of more than 50% of the combined assets of the Company and
its subsidiaries in a transaction or series of related transactions during the
course of any twelve-month period; or

 

 

 

 

 

          (e)          the date on which Continuing Directors (as hereinafter
defined) cease for any reason to constitute at least a majority of the Board of
Directors of the Company.

 

 

 

 

As used in this Section 5.6, the definitions of the terms “beneficial owner” and
“group” shall have the meanings ascribed to those terms in Rule 13(d)(3) under
the Securities Exchange Act of 1934. As used in this Section 5.6, the term
“Continuing Directors” shall mean, as of any date of determination, (i) any
member of the Board of Directors on the Effective Date of this Agreement, (ii)
any person who has been a member of the Board of Directors for the two years
immediately preceding such date of determination, or (iii) any person who was
nominated for election or elected to the Board of Directors with the affirmative
vote of the greater of (A) a majority of the Continuing Directors who were
members of the Board of Directors at the time of such nomination or election or
(B) at least four Continuing Directors but excluding, for purposes of this
clause (iii), any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies by
or on behalf of a Person other than the Board of Directors of the Company. 
“Control” means the direct or indirect ownership of voting securities
constituting more than fifty percent (50%) of the issued voting securities of a
corporation.

 

 

 

 

          26.7     Resignation Upon Termination. Effective upon any termination
under this Section 5 or otherwise, Executive shall automatically and without
taking any further actions be deemed to have resigned from all positions then
held by him with the Company and all of its Subsidiaries and Affiliates.

 

 

 

 

27.     Severance Compensation

 

 

 

 

          27.1     Termination Upon Change in Control or Termination Other Than
For Cause.  In the event Executive’s employment is terminated in a Termination
Upon a Change in Control or Termination Other Than For Cause, Executive shall be
paid the following as severance compensation:

 

 

 

 

 

          (a)          Following such termination of employment, an amount equal
to six (6) months of Base Salary at the rate payable at the time of such
termination plus (i) any accrued and unpaid benefits due Executive under
paragraph 4.3 of this Agreement and (ii) an amount equal to the Targeted Bonuses
due (based on the Base Salary then in effect) for the year in which such
termination of employment occurs (determined as though all requisite targets
were fully and completely achieved). Notwithstanding any provision in this
paragraph (a) to the contrary, Executive may, in Executive’s sole discretion, by
delivery of a notice to the Company within 30 days following a Termination Upon
a Change in Control, The executive would receive from the Company a lump sum
severance payment.  The Company shall also pay the costs of COBRA coverage for
six months.

16




 

 

          (b)          In the event that Executive is not otherwise entitled to
fully exercise all awards granted to him under any stock option or other
compensation plan maintained by the Company and any such plan does not otherwise
provide for acceleration of exercise ability upon the occurrence of the Change
in Control described herein, such awards shall become immediately exercisable
upon a Change in Control.

 

 

 

 

 

          (c)          All restricted stock granted to Executive will vest and
become transferable.

 

 

 

 

          27.2    Termination Upon Any Other Event.  In the event of a Voluntary
Termination, Termination For Cause, termination by reason of Executive’s
disability pursuant to subsection 5.3 or termination by reason of Executive’s
death pursuant to subsection 5.4, Executive or his estate shall not be paid any
severance compensation.

          28.     Confidentiality.  Executive agrees to hold in strict
confidence all non-public information concerning any matters affecting or
relating to the business of the Company, its Subsidiaries and Affiliates,
including without limiting the generality of the foregoing non-public
information concerning their manner of operation, business or other plans, data
bases, marketing programs, protocols, processes, computer programs, client
lists, marketing information and analyses, operating policies or manuals or
other data.  Executive agrees that he will not, directly or indirectly, use any
such information for the benefit of others than the Company or disclose or
communicate any of such information in any manner whatsoever other than to the
directors, officers, employees, agents and representatives of the Company who
need to know such information, who shall be informed by Executive of the
confidential nature of such information and directed by Executive to treat such
information confidentially.  Upon the Company’s request, Executive shall return
all information furnished to him related to the business of the Company without
retaining any copies in electronic or other form.  The above limitations on use
and disclosure shall not apply to information which Executive can demonstrate: 
(a) was known to Executive before receipt thereof from the Company; (b) is
learned by Executive from a third party entitled to disclose it; or (c) becomes
known publicly other than through Executive; (c) is disclosed by Executive upon
authority of the Board or any committee of the Board; (d) is disclosed pursuant
to any legal requirement or (e) is disclosed pursuant to any agreement to which
the Company or any of its Subsidiaries or Affiliates is a party.  The parties
hereto stipulate that all such information is material and confidential and
gravely affects the effective and successful conduct of the business of the
Company and the Company’s goodwill, and that any breach of the terms of this
Section 7 shall be a material breach of this Agreement.  The terms of this
Section 7 shall survive and remain in effect following any termination of this
Agreement.

          29.     Use of Proprietary Information.  Executive recognizes that the
Company possesses a proprietary interest in all of the information described in
Section 7 and has the exclusive right and privilege to use, protect by
copyright, patent or trademark, manufacture or otherwise exploit the processes,
ideas and concepts described therein to the exclusion of Executive, except as
otherwise agreed between the Company and Executive in writing. Executive
expressly agrees that any products, inventions, discoveries or improvements made
by Executive, his agents or affiliates, during the term of this Agreement, based
on or arising out of the information described in Section 7 shall be the
property of and inure to the exclusive benefit of the Company. Executive further
agrees that any and all products, inventions, discoveries or improvements
developed by Executive (whether or not able to be protected by copyright, patent
or trademark) in the scope of his employment, or involving the use of the
Company’s time, materials or other resources, shall be promptly disclosed to the
Company and shall become the exclusive property of the Company.

17




 

30.      Non-Competition Agreement.

 

 

 

          30.1     Non-Competition.  Executive agrees that, during the
Employment Term and for a period of six (6) months following any termination of
such employment, Executive shall not, without the prior written consent of the
Company, directly or indirectly, own, manage, operate, control, be connected
with as an officer, employee, partner, consultant or otherwise, or otherwise
engage or participate in (except as an employee of the Company, or Affiliate of
it) any corporation or other business entity engaged in the operation, ownership
or management of a bank, trust company or financial services business in
Missouri or Kansas. Notwithstanding the foregoing, the ownership by Executive of
less than 5% of any class of the outstanding capital stock of any corporation
conducting such a competitive business which is regularly traded on a national
securities exchange or in the over-the-counter market shall not be a violation
of the foregoing covenant.

 

 

 

          30.2     Non-Solicitation.  During the Employment Term and for a
period of six (6) months following any termination of such employment, Executive
shall not, except on behalf of or with the prior written consent of the Company,
directly or indirectly, entice or induce, or attempt to entice or induce, any
employee of the Company to leave such employ, or employ any such person in any
business similar to or in competition with that of the Company.  Executive
hereby acknowledges and agrees that the provisions set forth in this subsection
9.2 constitute a reasonable restriction on his ability to compete with the
Company.

 

 

 

          30.3     Saving Provision.  The parties hereto agree that, in the
event a court of competent jurisdiction shall determine that the geographical or
durational elements of this covenant are unenforceable, such determination shall
not render the entire covenant unenforceable. Rather, the excessive aspects of
the covenant shall be reduced to the threshold which is enforceable, and the
remaining aspects shall not be affected thereby.

 

 

 

          30.4     Equitable Relief.  Executive acknowledges that the extent of
damages to the Company from a breach of Sections 7, 8 and 9 of this Agreement
would not be readily quantifiable or ascertainable, that monetary damages would
be inadequate to make the Company whole in case of such a breach, and that there
is not and would not be an adequate remedy at law for such a breach.  Therefore,
Executive specifically agrees that the Company is entitled to injunctive or
other equitable relief (without any requirement to post any bond or other
security) from a breach of Sections 7, 8 and 9 of this Agreement, and hereby
waives and covenants not to assert against a prayer for such relief that there
exists an adequate remedy at law, in monetary damages or otherwise.

 

 

 

          30.5     Change of Control, Termination Other Than For Cause or
Voluntary Termination.  If after any Change of Control, Termination Other Than
For Cause or Voluntary Termination, Executive’s employment is terminated under
circumstances such that Executive does not receive severance compensation
pursuant to Section 6.1, Executive shall not be subject to the restrictions of
this Section 9.1 unless the Company

18




 

continues to pay either as a lump sum or without interruption Executive’s Base
Salary at the rate in effect immediately prior to such termination and then only
so long as such payments are continued without interruption for a period of up
to six months after termination.

          31.       Assignment.   This Agreement shall not be assignable by
Executive and shall not be assignable by the Company except by operation of law
or to a successor entity acquiring all or substantially all the Company’s
business or assets.  No such assignment shall affect any determination of
whether such assignment involves a Change of Control for purposes of this
Agreement.  In the event of any assignment permitted hereby, the duties and
responsibilities of Executive performed for the assignee shall not, without the
written consent of Executive, be materially increased, altered or diminished in
a manner inconsistent with Executive’s duties and responsibilities hereunder for
the Company.

          32.       Entire Agreement.  This Agreement and any agreements entered
into after the date hereof under any of the Company’s benefit plans or
compensation programs as described in Section 4 contain the complete agreement
concerning the employment arrangement between the parties, including without
limitation severance or termination pay, and shall, as of the Effective Date,
supersede all other agreements or arrangements between the parties with regard
to the subject matter hereof.

          33.       Binding Agreement.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. The obligations of the Company under
this Agreement shall not be terminated by reason of any liquidation,
dissolution, bankruptcy, cessation of business or similar event relating to the
Company.  This Agreement shall not be terminated by reason of any merger,
consolidation or reorganization of the Company, but shall be binding upon and
inure to the benefit of the surviving or resulting entity.

          34.       Modification.  No waiver or modification of this Agreement
or of any covenant, condition, or limitation herein contained shall be valid
unless authorized by the Board and reduced to in writing and duly executed by
the party to be charged therewith and no evidence of any waiver or modification
shall be offered or received in evidence of any proceeding, arbitration, or
litigation between the parties hereto arising out of or affecting this
Agreement, or the rights or obligations of the parties thereunder, unless such
waiver or modification is in writing, duly executed as aforesaid.

          35.       Severability.  All agreements and covenants contained herein
are severable, and in the event any of them shall be held to be invalid or
unenforceable by any court of competent jurisdiction, this Agreement shall be
interpreted as if such invalid agreements or covenants were not contained
herein.

          36.       Manner of Giving Notice.  All notices, requests and demands
to or upon the respective parties hereto shall be sent by hand, certified mail,
overnight air courier service, in each case with all applicable charges paid or
otherwise provided for, addressed as follows, or to such other address as may
hereafter be designated in writing by the respective parties hereto:

19




 

To Company:

To Executive: at his current residential address

 

Enterprise Financial Services Corp

on file with the Company.

 

150 North Meramec

 

 

Clayton, Missouri 63105

 

 

Attention:          President

 

 

                            and Corporate Secretary

 

          Such notices, requests and demands shall be deemed to have been given
or made on the date of delivery if delivered by hand or by telecopy and on the
next following date if sent by mail or by air courier service.

          37.          Remedies.  In the event of a breach of this Agreement,
the non-breaching party shall be entitled to such legal and equitable relief as
may be provided by law, and shall further be entitled to recover all costs and
expenses, including reasonable attorneys’ fees, incurred in enforcing the
non-breaching party’s rights hereunder.

          38.          Headings. The headings have been inserted for convenience
only and shall not be deemed to limit or otherwise affect any of the provisions
of this Agreement.

          39.          Choice of Law.  It is the intention of the parties hereto
that this Agreement and the performance hereunder be construed in accordance
with, under and pursuant to the laws of the State of Missouri without regard to
the jurisdiction in which any action or special proceeding may be instituted.

          40.          Taxes.  The company may withhold from any payments made
under this Agreement all applicable taxes, including but not limited to income,
employment and social insurance taxes, as shall be required by law.

          41.          Voluntary Agreement; No Conflicts.  Executive hereby
represents and warrants to the Company that he is legally free to accept and
perform his employment with the Company, that he has no obligation to any other
person or entity that would affect or conflict with any of Executive’s
obligations pursuant to such employment, and that the complete performance of
the obligations pursuant to Executive’s employment will not violate any order or
decree of any governmental or judicial body or contract by which Executive is
bound.  The Company will not request or require, and Executive agrees not to
use, in the course of Executive’s employment with the Company, any information
obtained in Executive’s employment with any previous employer to the extent that
such use would violate any contract by which Executive is bound or any decision,
law, regulation, order or decree of any governmental or judicial body.

          42.          Certain Definitions.  As used herein, the following
definitions shall apply:

          “Affiliate” with respect to any person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of the first Person, a Person of which the first
Person is a Subsidiary, or another Subsidiary of a Person of which the first
Person is also a Subsidiary.

          “Control” With respect to any Person, means the possession, directly
or indirectly, severally or jointly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.

20




          “Person” Any natural person, firm, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity.

          “Subsidiary” With respect to any Person, each corporation or other
Person in which the first Person owns or Controls, directly or indirectly,
capital stock or other ownership interests representing 50% or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first stated above.

 

ENTERPRISE FINANCIAL SERVICES CORP

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

 _______________________________________________________________________

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 _____________________________________________________________________________________

21